Citation Nr: 1334776	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right ankle condition and, if so, whether service connection is warranted, to include as secondary to service-connected residuals of left knee surgery and/or osteoarthritis of the right knee.

2.  Entitlement to a rating in excess of 10 percent for residuals of left knee surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received so as to reopen a previously denied claim for service connection for a right ankle condition, and denied a rating in excess of 10 percent for the Veteran's left knee disability.   

With respect to the claim involving the right ankle, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In his July 2009 substantive appeal (VA Form 9), the Veteran indicated that he wished to appear at a Board hearing before a Veterans Law Judge sitting at the RO.  In August 2011, the Veteran indicated that he desired a video-conference hearing.  Thereafter, an October 2011 letter informed the Veteran that his requested hearing had been scheduled for December 2011.  In October 2011, the Veteran confirmed that he would attend the December 2011 Board hearing.  In a November 2011 letter, he was reminded of his scheduled December 2011 Board hearing.  However, according to the Veterans Appeals Control and Locator System, the Veteran canceled his scheduled Board hearing.  Moreover, he has not requested that such be rescheduled.  38 C.F.R. § 20.704(e) (2012).

In December 2011, the Veteran, via his representative, submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  An October 2013 review of Virtual VA does not reveal any additional documents pertinent to the present appeal, except for an August 2013 brief presented by the Veteran's representative.

The reopened service connection claim for a right ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in January 2006, the RO continued the denial of service connection for a right ankle condition, based on failure to present new and material evidence.

2.  Evidence added to the record since the January 2006 rating decision is new and material, relating to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle condition.

3.  The Veteran's service-connected left knee disability is manifested by findings of arthritis with pain, but without indications of: limitation of function, weakness, incoordination, abnormal weight-bearing, flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or instability; ankylosis; dislocated or removed semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  

4. There is no basis for the assignment of a separate compensable evaluation for a left knee scar.  

5.  The schedular criteria are adequate to rate the left knee under consideration throughout the appellate period.

CONCLUSIONS OF LAW

1.  The January 2006 rating decision continuing the denial of service connection for a right ankle condition, based on failure to present new and material evidence, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.200, 20.201 (2005) [(2012)].

2.  New and material evidence has been received to reopen the service connection claim for a right ankle condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2013).

3.  The criteria for a rating in excess of 10 percent for left knee surgical residuals, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, 5003, 5024, 5256, 5257, 5258, 5260, 5262 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for a right ankle condition, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.  

With respect to the increased rating claim for a for service-connected left knee disability, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In this case, the RO provided the Veteran with notice in August 2006 and August 2008, prior and subsequent to the June 2007 rating decision being appealed.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, the Veteran's claim was readjudicated in the May 2009 statement of the case and the May 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a statement of the case could constitute a readjudication of the Veteran's claim).  Therefore, to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation. Specifically, he was collectively informed in the 2006 and 2008 letters of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letters also listed examples of evidence, which included information about on-going treatment, Social Security Administration (SSA) determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.   

The 2006 and 2008 letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration .  The letters also explained how effective dates were determined.   In addition, the RO notified the Veteran in the notice letters about the information and evidence that VA will seek to provide and about the information and evidence that he was expected to provide. Therefore, the Board finds that the duty to notify has been satisfied.   

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His records from the (SSA) were also obtained and associated with the claims file.   The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Moreover, numerous VA examinations, assessments, and evaluations have been conducted during the appeal period.  The evidence on file adequately addresses the matters related to the claim on appeal, and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided is inadequate for purposes of adjudicating the increased rating claim on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined, nor have he or his representative so maintained.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claims at issue in this case. 38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004). In addition, neither the Veteran nor his representative has identified any additional records or evidence pertinent to the claims which are not already on file.   

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  In this regard, in December 2011, the Veteran added additional evidence to the file which was accompanied by a waiver.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

I.  New and Material Evidence - Service Connection for a Right Ankle Condition

In July 2003, the Veteran filed an original service connection claim for a right ankle disorder, primarily claimed as secondary to a service-connected left knee disability; the claim was denied in an April 2004 rating action, of which the Veteran was notified, but did not appeal. 

Evidence before the RO at the time of the April 2004 decision included the Veteran's service treatment records (STRs) which failed to reveal any complaints, treatment of diagnosis relating to the right ankle.  Also on file were VA records including an August 2002 entry indicating that the Veteran was involved in an automobile accident post-service (1997) sustaining a back injury.  A May 2003 entry revealed that the Veteran complained of increasing pain and swelling of the right ankle.  X-ray films of the right ankle taken in May 2003 revealed evidence of prior injury with chronic bone proliferation and mild osteophyte formation, described as likely representing mild post-traumatic osteoarthritis.  Records on file reflect that the Veteran failed to report for a VA examination scheduled for March 2004.  

The denial of the claim was confirmed and continued in a January 2006 rating action which was not appealed and became final.  In this regard, the Veteran was advised of the decision and his appellate rights in January 2006.  While he submitted spoke to RO personnel in May 2006 in which he appeared to indicate that he wished to file a claim for his right ankle, he did not enter a notice of disagreement as to the January 2006 denial.  Specifically, such statement did not express dissatisfaction or disagreement with the rating decision or a desire to contest the result.  38 C.F.R. § 20.201.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.200, 20.201 (2005) [(2012)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, while additional evidence consisting of VA treatment records was received within one year of the issuance of the January 2006 rating decision, it does not constitute new and material evidence.  As will be discussed further herein, the basis of the prior final denial in April 2004 was that there was no evidence of a medical opinion establishing or even suggesting that an etiological relationship existed between the claimed right ankle condition and a service-connected left knee disability.  The VA treatment records received within one year of the issuance of the January 2006 rating decision likewise fail to address such a relationship.  Therefore, 38 C.F.R. § 3.156(b) is inapplicable and the January 2006 rating decision is final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, the Veteran filed to reopen the service connection claim in May 2006.  Evidence added to the file since the final rating action of January 2006 includes records from VA and the Social Security Administration.  Included in the VA records is an entry dated in December 2009 reflecting that bilateral tricompartmental knee osteoarthritis was diagnosed.  The entry noted that bilateral knee pain was interfering with and causing impaired gait and limiting the activity of daily living.  The entry also contains an opinion to the effect that based on history on radiographic findings, it is reasonable to assume right knee pain and right ankle pain are the result of undue (not specified) from previous left knee injury.  

Analysis

The Veteran seeks service connection for a right ankle disorder, primarily claimed as secondary to service-connected left and/or right knee disabilities.   

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  The evidence should also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the 
claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the January 2006 rating decision, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.   

In the April 2004 rating action, the RO acknowledged that the Veteran had traumatic arthritis of the right ankle, but also observed that there was no indication of ankle injury or symptomatology in service.  Ultimately, the RO denied the claim, noting that the Veteran had failed to appear for a VA examination scheduled for March 2004, and that therefore, the file contained no medical opinion establishing or even suggesting that an etiological relationship existed between the claimed right ankle condition and a service-connected left knee disability.  The claim was denied again in January 2006 for essentially the same reasons, except that at that time the RO confirmed and continued the denial of the claim, based on a finding that new and material evidence relating to the matter of service incurrence of a right ankle condition, or a secondary relationship between that condition and a service-connected left knee disability, had not been presented.  As such, a matter critical to the resolution of the claim is whether any sort of new nexus evidence, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

In this regard, subsequent to the January 2006 rating action, additional evidence has been associated with the claims file which is both new and material with regard to the Veteran's right ankle claim.  In this regard, a December 2009 VA record includes an opinion to the effect that based on history on radiographic findings, it is reasonable to assume right knee pain and right ankle pain are the result of undue (not specified) from previous left knee injury.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether an etiological relationship exists between the claimed right ankle condition and a service-connected left knee disability, indicating the possibility of such a nexus.  As such, the additional evidence summarized above and received since the January 2006 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for a right ankle condition.  See 38 U.S.C.A. § 5108.  Accordingly, the claim is granted to this extent.   

      II.  Increased Rating - Left Knee Disability

Service connection for a left knee disability, characterized as residuals of left knee surgery, was initially established in a July 2001 rating action at which time a non-compensable rating was assigned effective from July 2000.  In January 2002, an increased evaluation of 10 percent was granted, effective from July 2000.  On May 19, 2006, the Veteran filed an increased rating claim for his left knee disability.   

Evidence on file indicates that the Veteran failed to report for a VA examination scheduled for December 2006.

Evidence from the Social Security Administration (SSA) was received in May 2007.  The SSA records contained minimal evidence relating to the left knee nor do they implicate the left knee as a primary cause of the Veteran's disability.  An entry dated in March 2002 reflects that the Veteran was being fitted for knee braces.  A disability assessment report of November 2002 indicates that the Veteran reported that he had not worked since 2001 at which time he injured his back while working construction.  He reported that the primary reason for seeking disability benefits was his back disability, and also mentioned having problems with the knees and right ankle.  Major depressive disorder and pain disorder were assessed.  Other documentation confirms that the Veteran sustained an occupational back injury in September 2001.    

When evaluated by VA in March 2006, the Veteran complained of pain all of the time, and stiffness following periods of immobility.  Examination of the knees revealed no significant deformity and surgical scars of the left knee.  It was noted that the Veteran had functional range of motion of both knees with no effusion or locking.  There was no instability in any area.  The physician concluded that the presentation was consistent with osteoarthritis of both knees.  X-ray films of the left knee taken in June 2008 revealed moderate to severe patellofemoral osteoarthritis with a small amount of joint fluid.  When evaluated in July 2008, the Veteran complained of knee pain, exacerbated by activities such as walking and mowing the lawn.  Range of motion was 0 to 130 bilaterally.  Left knee strength was 3-/5.  There was no restriction on weight-bearing.  The Veteran was fitted for elastic sleeve knee braces.  

In December 2009, the Veteran went another assessment by VA.  Examination revealed a left knee scar and no excessive valgus/varus deformities.  There was no indication of effusion, erythema, edema, or skin breakdown, but tenderness was noted.  Range of motion testing was from 0 to 125 degrees.  Strength testing was 4+/5 bilaterally.  McMurray's testing was negative for meniscal pathology.  ACL testing was negative for laxity.  Patellar grind test was positive and reflexes were symmetrical.  Bilateral tricompartmental knee osteoarthritis was diagnosed.  The entry noted that bilateral knee pain was interfering with and causing impaired gait and limiting the activities of daily living.  

The Veteran underwent further VA assessments in March and June 2010, at which time he complained of pain estimated as 6/10 in March, and 5/10 in June.  There was no catching or popping.  Examinations revealed no effusion or gross abnormalities.  An old anterior scar of the left knee was noted.  Active and passive range of motion was intact bilaterally with no crepitus.  Strength testing was 5/5 bilaterally.  ACL testing was negative for laxity.  Sensation was intact to light touch.  Left knee pain and osteoarthritis was assessed at both times.  In July 2010, the Veteran received bilateral knee injections. 

A VA examination of the joints was conducted in May 2011.  The Veteran reported that he noticed pain after being active; following activities such as walking, riding his bike or playing basketball.  It was noted that he wore a neoprene sleeve on his left knee while active.  Examination revealed no effusion or gross abnormalities of the left knee, and 2 scar following ACL reconstruction.  Range of motion was from 0 to 95 degrees, with objective evidence of pain.  Repetitive testing could not be undertaken, as the Veteran grimaced with minimal movement.  The examiner mentioned that the Veteran demonstrated only 45 degrees of flexion on testing, but sat with knees flexed to 95 degrees; thus the 95 degrees was deemed by the examiner to be the more accurate assessment.  

Strength testing was 5/5 bilaterally.  ACL testing was negative for laxity.  Sensation was intact to light touch.  Symptoms including stiffness, effusion, flare-ups and pain were recorded.  Symptoms including deformity, giving way, instability, weakness, decreased speed, episodes of dislocation and/or locking, and incoordination were recorded as not shown.  The report mentioned that the Veteran was able to stand for 15 to 30 minutes and could walk for more than 1/4 mile, but less than a mile.  There was no evidence of abnormal weight bearing.  The report indicated that the Veteran had not been employed for 10 to 20 years and that he reported that this was due to his knee problems.  Residuals of left knee surgery and osteoarthritis were diagnosed.

Analysis

The Veteran seeks an evaluation in excess of 10 percent for his left knee disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  Each following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

For the entirety of the appeal period, the Veteran's left knee disability has been assigned a 10 percent evaluation under diagnostic code 5024, used for the evaluation of tenosynovitis.  In turn, that rating code instructs that the disability be rated based on limitation of motion of the affected part, as degenerative arthritis (pursuant to diagnostic code 5003).   

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5003, Note 1.   

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2013).   

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).   

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).   

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild and 20 percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

In addition VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

Throughout the appeal period, there has been evidence of left knee osteoarthritis, with symptoms of pain and painful motion.  The Board observes that range of motion testing conducted in 2008, 2009, and 2011, consistently revealed full extension of 0 degrees with some limitation of flexion, at worst reported as 95 degrees in May 2011, with better readings of 130 and 125; made in 2008, and 2009, respectively.  

Range of motion findings made throughout the appeal period have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that his left knee flexion is limited to 30 degrees.  Essentially, a disability rating of 10 percent has been assigned and is warranted in the case in light of evidence indicative of arthritis with painful motion, and functional loss due to pain, particularly as explained in the May 2011 Supplemental Statement of the case.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-208 (1995).   

Even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted for the left knee disability under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent.  Significantly, the 2011 VA examination indicated that symptoms including weakness, decreased speed, and incoordination were not shown, and there was no indication of abnormal weight-bearing.  The 2011 examination report reflects that the Veteran did not undergo repetitive motion testing, apparently secondary to pain.  Thus given the Veteran's election in this regard, there are no findings indicative of greater limitation of motion or function on repetitive testing.  However, regarding findings of functional loss/impairment, the Board notes that in May 2011, the Veteran reported during his VA examination that he participated in activities such as bicycle riding and playing basketball, reflecting that the left knee disability is not productive of functional loss as contemplated by the case law discussed above.  

The Board acknowledges that the 2011 VA examination report indicated that pain on motion was present on testing.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations of pain on activity and motion, as well as at rest.  Therefore, an increased evaluation for the left knee based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of his left knee limited motion, pain, and functional impairment based on the DeLuca and Mitchell factors.   

In addition, evidence pertinent to the appeal period does not reflect that the Veteran's left knee disability has been productive of even slight subluxation or instability.  Consistently, there have been no indications of instability, recurrent subluxation or dislocation on repeated testing, nor has the Veteran provided lay statements reporting any such symptoms on evaluations or in written statements of record.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).   

In turning to the remaining Diagnostic Codes, the Board notes that a disability rating under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the left knee.  With regard to Diagnostic Code 5258 (rating criteria for dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint) and Diagnostic Code 5259 (removal of cartilage, semilunar, symptomatic), the evidence fails to reveal dislocation or removal of semilunar cartilage, respectively, and, as such, the diagnostic codes are not applicable.   Finally, there is no evidence of impairment of the tibia and fibula or genu recurvatum and, as such, Diagnostic Codes 5262 and 5263, respectively, are inapplicable.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal should be rated higher than the currently assigned 10 percent.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Veteran is generally competent to report his subjective symptoms relating to the left knee.  

Lay reports of symptoms and history associated with left knee disability have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the left knee condition is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the knee disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence). 

The Board has also considered whether a separate evaluation is warranted for left knee scar, mentioned in records including the May 2011 VA examination report.  During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  However, the amendments to the criteria for evaluating skin disorders/scars pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  

Under the prior version of code 7801, various ratings are warranted for scars other than the head, face, or neck, that are deep or cause limited motion, depending upon the area affected.  Under code 7802, a 10 percent rating is warranted when a superficial scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under codes 7803 and 7804, a 10 percent rating is warranted for superficial unstable scars or scars that are painful on examination.  Under code 7805, other scars are rated based on limitation of function of the affected part.  

The Board acknowledges that the Veteran has at least one scar in the left knee area, resulting from surgery.  However, there is no indication that the scar or scars has/have been productive of symptomatology warranting a compensable evaluation under codes 7801 through 7805, during any portion of the appeal period.  No one scar or even group of scars has been reported as: (1) deep or causing limitation of motion (2) covering an area or areas of 144 square inches (929 sq. cm) or greater; (3) unstable or painful on examination; or (4) productive of limitation of function.

Essentially, the evidence fails to show that a rating in excess of 10 percent is warranted under any potentially applicable diagnostic code.  As discussed herein, the Board has considered whether higher ratings might be warranted for any period of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's left knee disability warranting the assignment of either a separate or higher rating.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  

III.  Extraschedular Evaluation and TDIU Consideration

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the May 2006 claim for increase has the left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the May 2011 SSOC).   

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60(1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, the Board finds that schedular criteria are adequate to rate the left knee disability under consideration.  The rating schedule fully contemplates the symptomatology associated with the Veteran's left knee disability.  In this regard, he has been assigned a 10 percent rating for his symptoms that result in functional loss of painful and limited of motion.  There is no indication that he experiences other symptomatology that results in additional functional loss.  Moreover, the rating schedule provides for ratings higher than that assigned based on more severe functional impairment.  Likewise, other rating criteria address additional symptoms.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence, as substantiated by SSA records, reflects that the Veteran has not work since 2001 at which time he sustained an occupational back injury.  While the Veteran reported during his 2011 VA examination that he was unemployed due to his knees, this assertion is clearly refuted by the aforementioned SSA records and evidence; nor have knee disabilities been implicated in clinical records or findings in any way in terms of the Veteran's unemployability.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle condition is reopened. 

A rating in excess of 10 percent for residuals of left knee surgery is denied.


REMAND

In conjunction with the reopened claim seeking service connection for a right ankle condition, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim for a right ankle condition does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Veteran primarily contends that a right ankle condition is secondary to service-connected left and/or right knee disabilities.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).   

Evidence of file reflects that the Veteran has a currently manifested right ankle condition.  In this regard, X-ray films of the right ankle taken in May 2003 revealed evidence of prior injury with chronic bone proliferation and mild osteophyte formation, described as likely representing mild post-traumatic osteoarthritis.  When seen by VA in December 2009, bilateral tricompartmental knee osteoarthritis was diagnosed.  The entry noted that bilateral knee pain was interfering with and causing impaired gait and limiting the activity of daily living.  The entry also contains an opinion to the effect that based on history on radiographic findings, it is reasonable to assume right knee pain and right ankle pain are the result of undue (not specified) from previous left knee injury.  

Therefore, in this case, in order fulfill the duty to assist, a VA examination and opinion addressing the etiology of the Veteran's right ankle condition, to include addressing the matter of secondary service connection, should be sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

As this matter is being remanded for the reasons set forth above, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his right ankle disorder.  Thereafter, any identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his right ankle disorder.  Appropriate steps should be taken to obtain any identified records.   Any additional evidence obtained should be added to the claims folder.  Should the evidence be proven unavailable, the AOJ is requested to follow the procedures under 38 C.F.R. 
§ 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record.  

2.  Thereafter, the AOJ should afford the Veteran an appropriate VA examination so as to determine the current nature and etiology of his right ankle disorder.   The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  In addition, the examiner is requested to consider and address in the examination report, the Veteran's lay statements relating to his ankle condition history,  symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.

The examiner is asked to furnish an opinion with respect to the following questions:   

a)  The examiner is also asked to identify and diagnose any currently manifested right ankle disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.

b)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence to, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed/manifested right ankle disorder had its onset during service, or is otherwise related to service (such as by virtue of chronic symptomatolog since service).   

c)  The examiner is also requested to address whether the currently claimed right ankle condition is at least as likely as not (at least a 50 percent probability), caused by service-connected left and/or right knee disabilities (please specify which condition(s) represent(s) the underlying cause).    

(d)  The examiner is also requested to address whether it is at least as likely as not (at least a 50 percent probability) that service-connected left and/or right knee disabilities aggravated (i.e., permanently worsened beyond the natural progress of the condition) the claimed right ankle condition.  If aggravation is found, the degree of aggravation should be specifically identified, as should the source of the aggravation (either or both knees), to the extent possible.   

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions. If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.     

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


